Citation Nr: 0019944	
Decision Date: 07/31/00    Archive Date: 08/02/00

DOCKET NO.  92-17 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to a rating greater than 10 percent disabling for 
postoperative residuals of a herniated nucleus pulposus of 
the cervical spine.  

Entitlement to a compensable evaluation for sinusitis prior 
to April 7, 1995.  



REPRESENTATION

Appellant represented by:	Non Commissioned Officers 
Association of the U.S.A.



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from March 1969 to September 
1989.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
in January 1991 which granted service connection for the two 
listed disabilities and assigned a 10 percent evaluation for 
postoperative residuals of a herniated nucleus pulposus of 
the cervical spine and a noncompensable rating for sinusitis.  

As will be discussed below, the Board construes the issues on 
appeal to be as set forth above.  


FINDINGS OF FACT

1.  The evidence shows that, prior to May 7, 1995, 
postoperative residuals of a herniated nucleus pulposus of 
the cervical spine were manifested by slight overall 
functional impairment, including limitation of motion.  

2.  The evidence shows that, beginning May 7, 1995, 
postoperative residuals of a herniated nucleus pulposus of 
the cervical spine were manifested by moderate overall 
functional impairment, including limitation of motion.  

3.  The evidence shows that, prior to January 27, 1993, 
sinusitis was manifested by only mild or occasional symptoms.  

4.  The evidence shows that, beginning January 27, 1993, 
until April 7, 1995, the veteran's sinusitis was manifested 
by signs and symptoms indicative of moderate disability.  

5.  A 30 percent evaluation for sinusitis has been in effect 
since April 7, 1995.  


CONCLUSIONS OF LAW

1.  The veteran's postoperative residuals of a herniated 
nucleus pulposus of the cervical spine were not more than 
10 percent disabling according to applicable schedular 
criteria prior to May 7, 1995.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4,59, and 
Codes 5293-5290 (1999).  

2.  The veteran's postoperative residuals of a herniated 
nucleus pulposus of the cervical spine are 20 percent 
disabling according to applicable schedular criteria, 
effective from May 7, 1995.  38 U.S.C.A. §§ 1155, 5107; 
38 C.F.R. §§ 4.1, 4.2, 4.40, 4.45, 4,59, and Codes 5293-5290.  

3.  The veteran's sinusitis was noncompensably disabling 
prior to January 27, 1993, according to the schedular 
criteria.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 
and Code 6510 (1995).  

4.  The veteran's sinusitis was 10 percent disabling 
according to the schedular criteria from January 27, 1993, 
until April 7, 1995.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. 
§§ 4.1, 4.2, and Code 6510.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual background

The service medical records show that the veteran developed a 
herniated nucleus pulposus at C6-7 in 1988, with cervical and 
upper thoracic pain and muscle spasm, as well as radicular 
symptoms.  Although conservative treatment was tried 
initially, he underwent an anterior cervical diskectomy and 
fusion in December 1988.  Postoperatively, he did well, 
experiencing some aching in his right shoulder and forearm 
and posterior neck.  One examiner indicated that some 
decreased right triceps strength remained (4/5) after the 
surgery and that it might be permanent.  In July 1989, neck 
flexion was reported to be full, extension was "limited by 
80%," and lateral neck movement was limited "by 50%."  The 
neurological examination was normal.  The veteran was 
treated, primarily with decongestants and antihistamines, on 
numerous occasions during the 1970s and 1980s for complaints 
of sinus congestion, fullness, drainage, and tenderness above 
his eyes.  

A post-service service department clinic record dated in 
January 1990 notes the veteran's complaints of cough, fever, 
body aches, and runny nose for the previous week.  The 
examiner's assessment was bronchitis; an antibiotic and 
decongestant were prescribed.  He was seen again in November 
1990 for a refill of a prescription antihistamine, which he 
had taken with good relief for chronic sinusitis.  No 
clinical findings were reported.  A February 1991 clinic 
record notes that the veteran's chronic rhinitis was fairly 
well controlled with a non-prescription antihistamine.  No 
abnormal clinical findings regarding his sinuses were 
reported.  The assessment was chronic rhinitis.  A 
prescription antihistamine was ordered.  

A VA compensation examination was conducted in December 1990.  
It was noted that the veteran had chronic sinusitis and was 
taking an antihistamine.  Examination of his nose, sinuses, 
mouth, and throat was normal.  There was a well-healed 
anterior scar on the neck.  He complained of some neck pain 
and his right arm ached.  Reflexes were normal and there was 
no sensory deficit.  The veteran was able to flex his neck, 
almost touching his chin to his chest, and could hyperextend 
his neck without difficulty.  Rotation of his head to the 
left was possible to 60 degrees and to the right to about 
45 degrees.  The neurological examination was normal.  No 
abnormal findings were reported on cervical spine x-rays.  

The veteran was seen again in the outpatient clinic in August 
and September 1991 for what the examiner characterized as 
acute seasonal rhinitis, for which an antihistamine was 
prescribed.  He reported at that time that he was seen in the 
service department outpatient clinic every 5 months.  A July 
1992 record notes no abnormal clinical findings regarding the 
veteran's sinuses; he was seen at that time for a 
prescription refill and the assessment was nasal congestion, 
history of allergic rhinitis.  

A January 27, 1993 private medical record indicates that the 
veteran noted a lot of maxillary and frontal sinus pain with 
flying.  The examiner stated that the veteran had a history 
of chronic sinus symptoms.  Examination of his nose revealed 
a large posterior septal spur and some clear rhinorrhea.  
Sinus x-rays reportedly showed some sinus clouding.  The 
impression was chronic sinusitis.  The examiner started the 
veteran on antibiotics and prescription decongestants.  
Clinic records dated in March, May, and June 1993 note a 
rather large nasal septal deviation and some clear 
rhinorrhea.  Diagnoses of septal deviation and chronic 
sinusitis were assigned.  The June 1993 examiner indicated 
that the veteran needed a septoplasty with cauterization of 
the turbinates, bilateral antrostomies, and bilateral 
ethmoidectomies via endoscope.  The veteran underwent that 
surgery later in June 1993; the diagnoses at the time of the 
surgery were chronic sinusitis and deviated septum.  The 
records show that he had a normal postoperative course.  

In December 1993, the veteran was seen for nasal congestion, 
some drainage, and feeling like he couldn't smell as well.  
On endoscopy, the examiner noted some polypoid changes and a 
little bit of mucopurulent material.  The diagnoses included 
flare-up of sinusitis.  Various medications, including 
antibiotics, were prescribed.  

A VA compensation examination was conducted in April 1995.  
The veteran reported that he had had no significant weakness, 
numbness, or tingling in his right arm or hand.  He denied 
missing any work because of his neck problems.  He also 
indicated that he was then finishing a course of antibiotics 
and nasal spray.  On examination of the veteran's neck by a 
neurologist, the examiner described an inch-long, well-
healed, barely perceptible scar low on the right side of his 
neck, below the collar line.  He indicated that the scar was 
not disfiguring and did not "bring significant attention to 
itself."  It was noted that there was some tenderness in the 
C7-T1 region on the right, but no apparent trigger point.  
There was no muscle atrophy or palpable deformity.  Cervical 
flexion and extension were each possible to 60 degrees; there 
was no ankylosis.  The veteran could bend his neck laterally 
to 40 degrees to the right and 45 degrees to the left.  Neck 
rotation was possible to 60 degrees on the right and 
80 degrees on the left.  Upper extremity muscle strength and 
tone were normal bilaterally; no abnormal clinical findings 
regarding the upper extremities were reported.  The examiner 
characterized the restriction of movement of the cervical 
spine as "only minimal" and stated that there did not 
appear to be any radiculopathy or myelopathy.  

A VA ear, nose, and throat examiner in April 1995 noted the 
veteran's complaints of anosmia, congestion, postnasal 
drainage, and headaches.  On examination, anterior rhinoscopy 
revealed a boggy mucosa; the oropharynx was clear.  No other 
pertinent abnormal clinical findings were reported.  The 
examiner indicated that x-rays showed marked opacification of 
both maxillary antra.  

A VA orthopedic examiner in May 1995 noted the veteran's 
report of recurrent aching pain of the neck and left arm.  He 
indicated that turning of the head and neck in particular 
caused increased pain.  The veteran stated that his neck scar 
was causing him no problems.  The examiner described the scar 
as well-healed and not disfiguring.  Lateral rotation of the 
cervical spine was possible to 40 degrees in each direction.  
Flexion was accomplished to 45 degrees, with 15 degrees of 
extension.  The veteran complained of pain at the extremes of 
right lateral rotation.  There was tenderness to palpation at 
the base of the neck on the right.  A color photograph of the 
veteran's neck and upper torso is of record.  
Electromyography and nerve conduction studies reportedly 
showed no cervical radiculopathy.  An MRI of the veteran's 
cervical spine showed the previous spinal fusion; a very 
small, focal central herniation at C7-T1; and posterior 
marginal osteophyte formation resulting in some degree of 
right greater than left foraminal encroachment at C5-6 and on 
the left at C4-5.  

The report of a private computed tomography scan of the 
veteran's paranasal sinuses, obtained in October 1995, notes 
findings suggestive of panpolyposis.  Private medical records 
dated in October 1995 and from May through December 1997 
reflect outpatient visits for treatment of the veteran's 
sinus symptoms.  Antibiotics were prescribed during three of 
those visits.  In October 1995, the veteran reported that his 
anosmia actually began in 1986 and that, following his sinus 
surgery in 1993, his sense of smell returned for about a 
month, but then went away again.  It was noted that his 
allergy symptoms were controlled with Claritin.  In November 
1995, the examiner noted actual purulent discharge on nasal 
examination.  

A fee basis examination of the veteran's sinuses was 
conducted in March 1997 by the same physician who examined 
the veteran in April 1995.  The examiner again noted the 
veteran's complaints of anosmia, congestion, chronic 
postnasal drip, and headaches.  Anterior rhinoscopy revealed 
edematous mucosa, mucopurulent discharge.  There was also 
some purulent drainage in the oropharynx.  The examiner's 
assessment was probable evidence of pansinusitis.  A CT scan 
of the veteran's sinuses in May 1997 reportedly showed 
pansinus disease and findings suggestive of acute maxillary 
sinusitis.  

Another fee basis neurological examination was conducted in 
October 1998.  The veteran described his symptoms as some 
aching in his neck with no specific precipitating factor and 
some "touchiness" around C7 at times.  He also reported 
that his legs were somewhat weak when climbing stairs, 
although he attributed that symptom to his being out of 
shape.  He indicated that he would take Tylenol during a 
flare-up and that flare-ups were short-lived-one or two 
days-and did not interfere with his activities.  The veteran 
denied any weakness, atrophy, or paresis.  He described his 
main problem as having to turn his whole body, rather than 
just his head, to look around when driving.  He also reported 
having headaches, but stated that they were not severe, 
serious, or incapacitating.  On examination, the examiner 
indicated that range of motion of the cervical spine was 
restricted: there was forward flexion to 40 degrees, 
extension to 45 degrees, lateral flexion to 15 degrees each 
way, and lateral rotation to 40 degrees in each direction.  
No motor or sensory abnormalities of the upper extremities or 
other abnormal neurological clinical findings were reported.  
The examiner commented that his condition was essentially 
unchanged and that there was no evidence of cervical 
radiculopathy or myelopathy on a clinical basis.  (That 
examiner had previously examined the veteran in April 1995.)  

A VA spinal examination was conducted in November 1998.  The 
examiner reviewed the veteran's records and recounted his 
history in some detail.  He indicated that the veteran's 
symptoms were the same as previously reported, except that he 
noted increased pain in his neck after sitting at a computer 
keyboard all day long.  He also reported increased pain on 
looking up.  The veteran described some tenderness to 
palpation over the base of the neck at the cervico-thoracic 
junction.  On examination, there was a well-healed surgical 
scar over the anterior aspect of the right side of the neck 
which was nontender and not disfiguring.  Right lateral 
rotation of the cervical spine was possible to 40 degrees, 
with rotation to the left to 45 degrees.  Flexion was 
accomplished to 45 degrees without pain.  The veteran was 
able to extend his neck 15 degrees with some mild pain on the 
extremes of motion.  Lateral flexion to the right was 
possible to 25 degrees, with flexion to the left to 
5 degrees; there was no pain on lateral flexion.  The 
examiner commented that there was no weakness.  He stated 
that pain could certainly limit the veteran's functional 
ability during flare-ups or possibly with increased use, such 
as after sitting at a computer keyboard all day.  However, 
the examiner was unable to quantify any such limitation in 
terms of additional limitation of motion.  Finally, the 
examiner set forth normal values for range of cervical spine 
motion as: forward flexion 30 degrees, extension 30 degrees, 
lateral flexion 40 degrees, and rotation 55 degrees.  

The veteran submitted a drug store pharmacy printout showing 
antibiotic prescriptions on 8 occasions between December 1997 
and December 1998.  

Private medical records dated between February 1996 and 
February 1999 reflect occasional outpatient visits, primarily 
for evaluation and treatment of the veteran's nasal and other 
respiratory symptoms.  The records show prescriptions for 
antibiotic on several occasions, for treatment both of 
sinusitis and also bronchitis.  Nasal purulence was noted 
during some, but not all, examinations.  

In June 1999, the veteran wrote that he felt that a 
30 percent rating was warranted for his sinus disability, 
based primarily on his frequent need for antibiotics to treat 
purulent nasal discharge.  He also seemed to argue that the 
limitation of motion of his cervical spine that had been 
described by examiners warranted a 20 percent evaluation for 
that disability.  

Analysis 

In general, an allegation of increased disability is 
sufficient to establish a well-grounded claim seeking an 
increased rating.  Drosky v. Brown, 10 Vet. App. 251 (1997).  
The Board finds that the veteran's claims concerning these 
issues are well grounded.  In addition, there is no 
indication that there are additional, unsecured records that 
would be helpful in this case.  Therefore, the Board has no 
further duty to assist the veteran in developing his claims.  
38 U.S.C.A. § 5107(b).  

Disability evaluations are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Such evaluations 
involve consideration of the level of impairment of the 
veteran's ability to engage in ordinary activities, to 
include employment, as well as an assessment of the effect of 
pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 
4.59.  Where there is a question as to which of two 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (1999).  

In evaluating the veteran's claim, all regulations which are 
potentially applicable through assertions and issues raised 
in the record have been considered, as required by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the United 
States Court of Appeals for Veterans Claims (Court) noted the 
distinction between a claim for an increased rating for a 
service-connected disability and an appeal from the initial 
rating assigned for a disability upon service connection.  
Inasmuch as the ratings for the veteran's service-connected 
disabilities were the initial ratings assigned for the 
disabilities and were made effective from the date of receipt 
of the veteran's claim for service connection, the Board will 
evaluate the level of impairment due to each of the 
disabilities throughout the entire period, considering the 
possibility of staged ratings, as provided by the Court in 
Fenderson.  

Cervical spine

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less or greater movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification. Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59.  

The Court held in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
that the provisions of the Rating Schedule do not subsume 
38 C.F.R. § 4.40, and that 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on greater limitation 
of motion due to pain on use, including during flare-ups.  

Severe limitation of cervical spine motion warrants a 
30 percent rating.  For moderate limitation of motion, a 
20 percent evaluation is to be assigned.  A 10 percent rating 
is warranted when there is slight limitation of cervical 
spine motion.  Code 5290.  

Pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, with little intermittent relief 
warrants a 60 percent rating.  A 40 percent evaluation is to 
be assigned when the intervertebral disc syndrome is severe, 
when there are recurring attacks, with only intermittent 
relief.  Moderate intervertebral disc syndrome, with 
recurring attacks, warrants a 20 percent rating.  A 
10 percent evaluation is appropriate for mild intervertebral 
disc syndrome.  Postoperative, cured intervertebral disc 
syndrome is to be rated 0 percent disabling.  Code 5293.  

Although the veteran's service-connected cervical spine 
disability relates to a herniated intervertebral disc, no 
examiner since the veteran's separation from service has 
reported any abnormal neurological clinical findings or 
radiculopathy regarding the neck or upper extremities and no 
radiculopathy was found on nerve conduction testing.  There 
is no evidence that he has any significant symptoms related 
strictly to intervertebral disc syndrome.  Therefore, a 
rating greater than the currently assigned 10 percent for 
this disability is not warranted under the provisions of Code 
5293.  

It is clear from the record-and from the veteran's own 
contentions-that his symptoms since his separation from 
service have related primarily to restricted movement and 
pain in his neck.  

On examination a couple months prior to the veteran's 
separation from service, cervical spine flexion was noted to 
be full, while extension was "limited by 80%" and lateral 
movement was limited "by 50%."  No specific measurements of 
range of motion were reported.  A VA examiner in December 
1990, however, did record range of cervical spine motion and 
noted findings of not more than minimal restriction of 
movement.  

Subsequent treatment records do not reflect any further 
complaints or abnormal clinical findings regarding the 
veteran's cervical spine disability until the report of an 
April 1995 neurological examination.  Range of motion testing 
at that time revealed findings that were similar to or even 
better than those noted in December 1990.  Further, the 
veteran reported then that he had no significant weakness, 
numbness, or tingling and that he had not missed any work on 
account of the disability.  

A VA orthopedic examiner, however, on May 5, 1995, recorded 
somewhat more limited cervical spine motion, as well as the 
veteran's report of aching pain in his neck and left arm.  
Another neurological examiner in October 1998 reported range 
of motion findings similar to those of the May 1995 examiner.  
An examiner in November 1998 also noted similar findings, 
although lateral flexion was somewhat more limited at that 
time.  

The Board finds that the clinical findings that were reported 
between the time of the veteran's separation from service and 
May 1995 clearly do not indicate more than minimal limitation 
of cervical spine motion.  Moreover, the records do not 
reflect any other significant functional impairment due to 
the disability during that period.  Therefore, the Board 
concludes that the evidence does not meet the criteria for a 
rating greater than the 10 percent evaluation that was in 
effect from October 1989 until May 1995.  

However, the medical evidence does clearly show that at the 
time of the May 7, 1995, VA compensation examination and on 
subsequent examinations the range of reported cervical spine 
motion was more limited.  In addition, at the time of the 
November 1998 examination the veteran indicated that he had 
increased neck pain during occasional flare-ups and also 
after working at a computer keyboard all day and the examiner 
commented that such pain could limit the veteran's functional 
ability, although he was unable to quantify such limitation.  

The Board concludes that the medical evidence, in conjunction 
with the veteran's reported complaints and contentions, more 
nearly approximates the criteria for moderate limitation of 
cervical spine motion, particularly considering the 
provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59 and the Court's 
holding in DeLuca, as well as the provisions of 38 U.S.C.A. 
§ 5107(b) ("benefit of the doubt" doctrine), meeting the 
criteria for a 20 percent rating for the disability, 
effective from the date of the May 7, 1995, VA compensation 
examination.  

The Board notes that the veteran has a scar at the base of 
his neck on the right side anteriorly as a residual of the 
surgery for his cervical disc disease.  The Board recognizes 
that separate ratings may be assigned for different 
manifestations due to the same disability, Esteban v. Brown, 
6 Vet. App. 259 (1994).  A 10 percent evaluation may be 
assigned for superficial scars which are poorly nourished, 
with repeated ulceration, or which are tender and painful on 
objective demonstration; other scars are rated on the degree 
of limitation of function of the affected part.  Codes 7803, 
7804, 7805.  Further, a compensable rating may be assigned 
for a scar of the head, face or neck if the scar is 
moderately disfiguring.  Code 7800.  However, there is no 
medical evidence, and the veteran has not seriously 
contended, that his neck scar from the cervical fusion 
surgery is productive of any significant disability.  
Examiners have repeatedly indicated that the veteran's neck 
scar is small, barely visible, and not disfiguring, that it 
is well healed and nontender, and that it is productive of no 
disability.  Moreover, the veteran himself reported to at 
least one examiner that the scar was not causing him any 
problems.  Accordingly, because none of the criteria for a 
compensable evaluation for a scar have been met, a separate 
rating for the scar is not warranted.  

Sinusitis 

Initially, the Board notes that, in June 1999, the veteran 
clearly indicated that he felt that a 30 percent rating was 
appropriate for his sinusitis.  A rating decision in July 
1999 assigned a 30 percent rating for the disability, 
effective from December 1997.  The rating decision stated 
that inasmuch as the rating that had been requested by the 
veteran had been awarded, the RO was removing that issue from 
his appeal.  That action by the RO was proper.  See AB v. 
Brown, 6 Vet. App. 35, 39 (1993), citing Hamilton v. Brown, 5 
Vet. App. 528, 544 (1993) ("where...the claimant expressly 
indicates an intent that adjudication of certain specific 
claims not proceed at a certain point in time, neither the RO 
nor BVA has authority to adjudicate those specific claims, 
absent a specific request or authorization from the claimant 
or his or her representative").  

Nevertheless, in August 1999, the veteran wrote that he 
disagreed strongly with the effective date that the RO had 
assigned for the 30 percent rating.  He pointed to specific 
evidence as indicative of greater disability and noted that 
he had submitted a request for an increased sinusitis rating 
on April 30, 1992, because of the sinus problems that he was 
then experiencing.  He requested that the rating reflect the 
date of his "original claim" and suggested that an 
effective date of May 1, 1992, was appropriate.  In December 
1999, the RO issued a rating decision and a statement of the 
case concerning the issue of entitlement to an effective date 
of May 1, 1992, for a 30 percent evaluation for sinusitis.  
That rating decision assigned an earlier effective date of 
April 7, 1995, for the 30 percent rating.  However, the Board 
finds that this issue is more properly characterized as 
entitlement to a compensable rating for sinusitis prior to 
April 7, 1995, rather than an "earlier effective date" for 
the rating.  Inasmuch as the veteran had initially appealed 
the noncompensable rating that was assigned for the 
disability in January 1991, that issue remains on appeal.  
Accordingly, the Board will evaluate the issue of entitlement 
to a compensable rating for the entire period prior to April 
1995.  

In addition, the Board notes that, during the pendency of the 
veteran's appeal the criteria for evaluating respiratory 
disabilities were revised, effective from October 1996.  The 
Court has held that, in such instances, a veteran's claim 
must be evaluated under the provisions of both sets of 
criteria, applying the criteria that are more favorable to 
the veteran.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
However, a precedent opinion by VA's General Counsel, 
VAOPGCPREC 3-2000, held that, although all of the evidence 
must be considered under both sets of criteria, a higher 
rating assigned on the basis of the revised criteria cannot 
be effective prior to the effective date of the revised 
criteria.  

Thus, because no rating can be assigned prior to April 7, 
1995-indeed, not even prior to October 7, 1996-based on the 
revised criteria, consideration of those criteria in this 
case is not appropriate.  

According to the criteria that were in effect prior to 
October 1996, sinusitis with x-ray manifestations only or 
with mild or occasional symptoms warrants a noncompensable 
evaluation.  A 10 percent rating is for assignment for 
moderate sinusitis, with discharge, crusting, scabbing, or 
infrequent headaches.  Severe chronic maxillary sinusitis, 
with frequently incapacitating recurrences, severe and 
frequent headaches, and purulent discharge or crusting 
reflecting purulence, warrants a 30 percent evaluation.  A 
50 percent rating is appropriate for postoperative sinusitis, 
following radical operation, with chronic osteomyelitis 
requiring curettage, or severe symptoms after repeated 
operations.  Code 6510.  

From the time of the veteran's separation from service until 
1993 the evidence shows that he was seen in the clinic 
occasionally, primarily for treatment of chronic rhinitis.  
Whether or not the symptoms due to that disorder are related 
to his service-connected sinusitis, his nasal symptoms were, 
nevertheless, rather mild and were well controlled with over-
the-counter antihistamines.  Antibiotics were prescribed 
once, in January 1990, but apparently for an episode of acute 
bronchitis, rather than for sinusitis.  Moreover, 
examinations of the veteran's sinuses during that period were 
reportedly negative.  

A January 27, 1993, treatment record reflects the first 
instance that antibiotics were prescribed for the veteran's 
sinusitis, as well as noting apparently increased pain 
symptoms, and he underwent surgery in June 1993, in part for 
treatment of his sinusitis and in part for a deviated septum.  
None of the treatment records until December 1993 notes any 
purulence or significant, pertinent abnormal clinical 
findings, however, other than referring generally to the 
veteran's chronic sinus problems.  In December 1993 the 
veteran was seen for a flare-up of his sinusitis and "a 
little bit of mucopurulent material" was noted on 
examination; antibiotics were prescribed.  

Prior to the January 27, 1993, clinic note, there is no 
evidence that the manifestations of the veteran's sinusitis 
were more than mild or occasional.  No abnormal clinical 
findings were reported and only passing references were made 
to sinusitis.  The Board finds, therefore, that prior to 
January 27, 1993, the criteria for a compensable evaluation 
for sinusitis were not met.  

The January 27, 1993, outpatient record, however, indicates 
that the veteran's symptoms due to his sinusitis were 
apparently more severe at that time-he reported "a lot" of 
sinus pain when flying.  Also at that time, the examiner 
started him on antibiotics and decongestants.  Nevertheless, 
there is no evidence that any of the veteran's symptoms then 
were in any way incapacitating or that he had severe or 
frequent headaches.  Although antibiotics were prescribed, 
the examiner did not record the presence of any purulence.  

In addition, the veteran underwent nasal surgery in June 
1993.  Although performed in part in treatment for sinusitis, 
the surgery also addressed the veteran's non-service-
connected deviated septum.  Moreover, the records of that 
hospitalization do not note significant symptoms or abnormal 
clinical findings due to sinusitis at that time.  While the 
veteran argues that the fact that surgery was performed 
itself indicates that his sinusitis was severe, the medical 
evidence at that time does not reflect such a conclusion and 
the Board cannot rely on its own-or the veteran's-
unsubstantiated medical judgment in making such a 
determination.  Thurber v. Brown, 5 Vet. App. 119, 122 
(1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Nevertheless, the Board recognizes that the surgery 
would not have been done in the absence of some troublesome 
symptoms of sinusitis.  

Also, although an examiner in December 1993 noted "a little 
bit of mucopurulent material" and again prescribed 
antibiotics, no other significant manifestations of the 
sinusitis were recorded at that time.  The examiner diagnosed 
a flare-up of sinusitis.  

At the time of the April 13, 1995, VA ear, nose, and throat 
examination, the veteran reported headaches, more severe 
nasal symptoms were noted, abnormal clinical findings were 
recorded, and x-rays showed more severe opacification of the 
sinuses.  Antibiotics were prescribed during at least 3 
clinic visits between October 1995 and December 1997 and on 8 
additional occasions between December 1997 and December 1998.  
The records reflect complaints of more severe headaches in 
addition to more frequent findings of purulence after April 
1995, as well.  

There is no medical evidence until the report of the April 
13, 1995, VA compensation examination that indicates that the 
manifestations of the veteran's sinusitis were more than 
moderate, despite the fact that the June 1993 surgery was 
performed in part to improve his sinusitis symptoms.  
Although some of the criteria for a 30 percent rating were 
present prior to that date (i.e., purulence), there is no 
evidence that the occurrence of purulence was more than 
occasional or that it was severe.  Nor is there evidence of 
any other symptoms indicative of severe sinusitis.  

Accordingly, the Board finds that the evidence shows that, 
beginning January 27, 1993, and prior to April 13, 1995, the 
manifestations of the veteran's sinusitis more nearly 
approximated the criteria for moderate impairment, warranting 
a 10 percent rating.  

The RO has assigned a 30 percent rating for the disability, 
effective from April 7, 1995.  Nevertheless, the evidence 
does not more nearly reflect a level of impairment indicative 
of severe disability, so as to warrant a 30 percent rating, 
at any time prior to that date.  

Therefore, the Board concludes that a 10 percent rating for 
sinusitis is warranted from January 27, 1993 until April 7, 
1995.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The Board has considered the provisions of § 5107(b) 
in arriving at the appropriate ratings for the veteran's 
sinusitis.  


ORDER

A rating greater than 10 percent disabling for postoperative 
residuals of a herniated nucleus pulposus of the cervical 
spine prior to May 7, 1995, is denied.  

A 20 percent rating for postoperative residuals of a 
herniated nucleus pulposus of the cervical spine, effective 
May 7, 1995, is allowed, subject to the law and regulations 
governing the award of monetary benefits.  

A compensable evaluation for sinusitis prior to January 27, 
1993, is denied.  

A 10 percent rating for sinusitis, from January 27, 1993, 
until April 7, 1995, is allowed, subject to the law and 
regulations governing the award of monetary benefits.  


		
	C. W. Symanski
	Member, Board of Veterans' Appeals

 

